DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/2/2021, with respect to the 35 U.S.C. 103 rejections over Eberhard (WO 2019/144173) and over Kobayashi (US 2012/0082588) in view of Eberhard have been fully considered but are not persuasive. The rejections are maintained over Applicant’s arguments.
Applicant traverses on the grounds that the amended claims are drawn to a copper base alloy 1) containing between 0.01 wt% and 7 wt% Si and 2) containing no boron.
As to (1), Eberhard teaches 0-3.5% Si (see ¶ 6). As to (2), the amended claims do not require the absence of boron in the copper base alloy. The features upon which applicant relies (i.e., absence of boron) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Applicant’s traversal of the obviousness rejection over Kobayashi in view of Eberhard on the grounds that such a combination would necessarily include boron is similarly not persuasive. Furthermore, the claimed invention does not require Si in an amount of 0.01-7 wt%; it only requires that at least one of Zn, Sn, Al, Mn, Ni, Si, Cr or In 
The 35 U.S.C. 112(b) rejections are withdrawn with the exception of the rejections of claims 18-19, which are maintained over Applicant’s arguments. Even adopting Applicant’s interpretation of what an area-% is, the claims are still indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the sulfide precipitates comprise of a mixture of copper sulfides and iron sulfides to at least 50 area-%”. It is not clear what “50 area-%” has to do with the claimed limitation, i.e., does it refer to the sulfide precipitates generally or the mixture of copper and iron sulfides only. For purposes of examination, the latter is presumed.
Claim 19 recites “the proportion of copper sulfides…amounts to at least 60 area-%”. It is not clear whether this means the proportion of copper sulfides to the alloy is at least 60 area-% or the proportion of copper sulfides within the mixture of copper and iron sulfides is at least 60 area-%. For purposes of examination, either is adopted.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard et al. (WO 2019/144173).
Regarding claims 1-2, Eberhard teaches a multilayer sliding bearing comprising a support metal layer and a further layer, the further layer being a cast alloy made from lead-free copper-based alloy which contains sulfide precipitates (¶ 2). The alloy of Eberhard has the following composition, as compared to the claimed composition, in wt%:

Claim 1
Eberhard, ¶ 6
S
0.1%-3%
0.001%-1.5%
Fe
0.01%-4%
0%-3.5%
P
0%-2%
0.001%-0.3%
At least one of:
In total: 0.1%-49%
0.2%-33.5%
Zn
0%-45%
0.1%-10%
Sn
0%-40%
0.1%-12%
Al
0%-15%
0%-2%
Mn
0%-10%
0%-2%
Ni
0%-10%
0%-2%
Si
0.01%-7%
0%-3.5%
Cr
0%-2%
0%-2%
In
0%-10%
-
At least one of:
In total: 0%-2%

Ag, Mg, Co, Ti, Zr, As, Li, Y, Ca, V, Mo, W Sb, Se, Te, Bi, Nb, Pd
Individually: 0%-1.5%
Sb, Te, Ag, Mg, Co, Ti, Zr, Ca, V, Mo, W, Bi: 0-2%
Cu
Balance
Balance


The composition disclosed by Eberhard therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Eberhard teaches the elements in the claimed first group constitutes 0.2%-33.5% by weight of the copper alloy (¶ 6). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Eberhard teaches Zn is present most preferably in an amount 0.7%-5.0% by weight (see Table 1), which lies within the claimed range.
Regarding claim 5, Eberhard teaches Sn is present preferably in an amount 0.5%-9.0% by weight (see Table 1), which lies within the claimed range.
Regarding claim 6, Eberhard teaches Al is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 7, Eberhard teaches Mn is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 8 and 21, Eberhard teaches Ni is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 9, Eberhard teaches Si is present in an amount 0%-3.5% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 10 and 22, Eberhard teaches Cr is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 11, Eberhard teaches S is present most preferably in an amount 0.25%-0.55% by weight (see Table 1), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12 and 20, Eberhard teaches P is present most preferably in an amount 0.014%-0.09% by weight (see Table 1), which lies within the claimed range. Eberhard also discloses the further layer is a sliding layer (¶ 16).
Regarding claim 13, Eberhard teaches Fe is present preferably in an amount 0.001%-2% by weight (see Table 1), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Eberhard teaches the sulfides are present homogenously distributed throughout the further layer (¶ 14).
Regarding claims 16-17, Eberhard teaches the sulfides are present in a partial layer of the further layer, with the partial layer being 5%-85% of the total thickness of the further layer (¶ 15-16).
Regarding claims 18-19, Eberhard teaches the sulfides are a mixture of copper sulfides and iron sulfides (¶ 17), and that copper sulfides comprise at least 50 area% or preferably at least 60 area% (¶ 18).
Claims 1-13, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0082588) in view of Eberhard et al. (WO 2019/144173).
Regarding claims 1-2 and 9, Kobayashi teaches a cast copper alloy for bearings (¶ 63), the copper alloy being lead-free (¶ 1) and containing sulfide dispersions (¶ 12). Bearings conventionally have a support or back metal layer on which is the bearing 

Claim 1
Kobayashi, ¶ 12
S
0.1%-3%
0.1%-0.7%
Fe
0.01%-4%
0%-0.5% (¶ 34)
P
0%-2%
0%-0.05% (¶ 34)
At least one of:
In total: 0.1%-49%
0%-15%
Zn
0%-45%
0%-6%
Sn
0%-40%
0%-8%
Al
0%-15%
-
Mn
0%-10%
-
Ni
0%-10%
0%-1% (¶ 34)
Si
0.01%-7%
-
Cr
0%-2%
-
In
0%-10%
-
At least one of:
In total: 0%-2%

Ag, Mg, Co, Ti, Zr, As, Li, Y, Ca, V, Mo, W Sb, Se, Te, Bi, Nb, Pd
Individually: 0%-1.5%
Sb: 0%-0.2% (¶ 34)
Cu
Balance
Balance


Except for Si content, the composition disclosed by Kobayashi therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Kobayashi does not teach the claimed Si amount. Eberhard teaches manganese in a copper bearing alloy in an amount of 0%-3.5% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Si to the copper alloy of Kobayashi because silicon improves castability and deoxidizes the alloy, as taught by Eberhard (¶ 13).
Regarding claim 3, Kobayashi teaches the elements in the claimed first group constitutes 0%-15% by weight of the copper alloy (¶ 12, 34). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Kobayashi teaches Zn is present in an amount 0%-6% by weight (¶ 12). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Kobayashi teaches Sn is present preferably in an amount 0%-8% by weight (¶ 12). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Kobayashi does not teach the claimed Al amount. Eberhard teaches aluminum in a copper bearing alloy in an amount of 0%-2% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Al to the copper alloy of Kobayashi because aluminum is known to improve friction properties and reduce seizing, as taught by Eberhard (¶ 3).
Regarding claim 7, Kobayashi does not teach the claimed Mn amount. Eberhard teaches manganese in a copper bearing alloy in an amount of 0%-2% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Mn to the copper alloy of Kobayashi because aluminum is known to improve friction properties and reduce seizing, as taught by Eberhard (¶ 3).
Regarding claims 8 and 21, Kobayashi teaches Ni is present in an amount 0%-1% by weight (¶ 34), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 10 and 22, Kobayashi does not teach the claimed Cr amount. Eberhard teaches chromium in a copper bearing alloy in an amount of 0%-2% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Cr to the copper alloy of Kobayashi because chromium is known to improve friction properties and reduce seizing, as taught by Eberhard (¶ 3).
Regarding claim 11, Kobayashi teaches S is present most preferably in an amount 0.1%-0.7% by weight (¶ 12), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12 and 20, Kobayashi teaches P is present in an amount 0%-0.05% by weight (¶ 34). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 13, Kobayashi teaches Fe is present preferably in an amount 0%-0.5% (¶ 34), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Kobayashi discloses the sulfides are distributed homogenously (¶ 55).
Regarding claims 18-19, Kobayashi teaches copper sulfides are preferably 70% or more of all sulfides (¶ 35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784